Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a second stage ESD protection circuit including a fourth resistance (R4) connected to one side of a crystal oscillator, a third rectifier unit connected to the fourth resistance (R4), a sixth resistance (R6) connected to another side of the crystal oscillator, and a fourth rectifier unit connected to the sixth resistance (R6); and a first stage ESD protection circuit including a fifth resistance (R5) connected to a contact of the fourth resistance (R4) and the third rectifier unit, the first rectifier unit connected to the fifth resistance (R5), a seventh resistance (R7) connected to a contact of the sixth resistance (R6) and the fourth rectifier unit, and the second rectifier unit connected to the seventh resistance (R7), wherein an electrostatic shock applied to an input and output (10) port of the first rectifier unit and the second rectifier unit flows to a discharge path according to an operation mode and the electrostatic shock is discharged to the common ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838